In the Missouri Court of Appeals
                      Eastern District
                                               DIVISION ONE

S.S.S., L.W.V. & M.T.S-V.,                                 )          ED104249
                                                           )
          Respondents,                                     )          Appeal from the Circuit Court of
                                                           )          the City of St. Louis
v.                                                         )          1422-JU00675
                                                           )
C.V.S.,                                                    )          Honorable David C. Mason
                                                           )
          Appellant.                                       )          Filed: January 31, 2017


          Biological father, C.V.S. ("Father"), appeals from a decree of adoption in favor of

biological mother, M.T.S.-V. ("Mother") and her husband, L.W.V. ("Step-Father"). We reverse

and remand with instructions.

                                              BACKGROUND

          In 2007, Mother and Father,1 both approximately 18 years-old, began a romantic

relationship while residing in the State of California. In April 2009, as a result of this

relationship, S.S.S. ("Daughter") was born. At her birth, Father was identified on Daughter's

birth certificate as her father.




1
 Mother and Father never wed, and neither Mother nor Father ever sought a child custody order nor a child support
order on Daughter's behalf.
         In approximately February 2010, Mother terminated her romantic relationship with

Father and immediately relocated with Daughter to St. Louis, nearly 1700 miles east, where they

continue to reside. Father remained in California and currently resides near the Los Angeles

Metropolitan Area.

         Mother married Step-Father in December 2013. Mother, Daughter, and Step-Father

began and continue to live together as a family unit. Then, on December 23, 2014, Mother and

Step-Father filed a Petition for Termination of Parental Rights and for Adoption ("Petition") in

the Circuit Court of the City of St. Louis. The Petition alleged Father had willfully abandoned

and willfully neglected Daughter for a period of at least six months prior to the filing of the

Petition, pursuant to Chapter 453. Father denied the same.2

         The uncontroverted evidence presented at trial reflects that in the six months prior to

December 23, 2014, Father traveled from California to St. Louis, three or four different times, to

visit with Daughter. During each weekend-long trip to St. Louis, Father visited with Daughter

between three and five hours each day. Mother required Father's visits with Daughter be closely

supervised in a public location. Moreover, over the course of the same six-month period, it was

not disputed that Father called Daughter on the telephone at least three times a week.

Additionally, Mother testified that Father loves Daughter, and Daughter loves Father.

         Likewise, the evidence adduced during trial revealed Father, personally or through his

mother ("Grandmother"), provided financial support to Mother for their Daughter. From June

23, 2014 to December 23, 2014, Mother received at least $1600 in financial support from Father




2
 In December 2015, a few days before trial, Father filed a Petition for Paternity. As a result of the trial court's
disposition in this adoption matter, public records indicate Father's Petition for Paternity was dismissed with
prejudice on April 28, 2016.

                                                            2
or Grandmother. Several times throughout her testimony, Mother characterizes this financial

support as child support.

        After the filing of the Petition, an investigation as to the suitability of the adoptive home

was conducted and a guardian ad litem ("GAL") was appointed. Both recommended the

proposed adoption would serve Daughter's best interest. Ultimately, the trial court concurred

and found, inter alia, Father had both willfully abandoned and willfully neglected Daughter for a

period of at least six months immediately prior to the filing of the Petition and found it was in the

best interest of Daughter the adoption be approved ("Judgment").

        Father now appeals. Additional facts will be provided as needed throughout our analysis

of the points presented by Father's appeal.

                                                DISCUSSION

        Father advances two points on appeal. In both points, Father contends the trial court

erred in terminating Father's parental rights because there existed no substantial evidence to

support the Judgment and the Judgment was against the evidence.3

        Specifically, in his first point on appeal, Father maintains Mother and Step-Father failed

to prove by clear, cogent, and convincing evidence Father willfully abandoned Daughter for a

period of at least six months prior to the filing of the Petition. Similarly, in his second point on

appeal, Father avers Mother and Step-Father failed to prove by clear, cogent, and convincing

evidence Father willfully neglected Daughter for a period of at least six months prior to the filing

of the Petition. We agree.




3
 "[A] substantial-evidence challenge, a misapplication-of-law challenge, and an against-the-weight-of-the-evidence
challenge . . . are distinct claims[, and] must appear in separate points relied on in the appellant's brief to be
preserved for appellate review." Ivie v. Smith, 439 S.W.3d 189, 199 n.11 (Mo. banc 2014) (internal quotations and
citations omitted). In this regard, both of Father's points on appeal violate Rule 84.04(d). See Rule 84.04(d). The
constitutional implications herein, compel this court excuse this deficiency.

                                                         3
                                        Standard of Review

       This court reviews the judgment of the trial court under the standard of review applicable

to any other court-tried case. The judgment will be affirmed unless it is not supported by

substantial evidence, it is against the weight of the evidence, or it erroneously declares or applies

the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). We will defer to the trial

court's determination of credibility, and we review the evidence and permissible inferences in the

light most favorable to the trial court's judgment. G.E.R. v. B.R., 441 S.W.3d 190, 195 (Mo.

App. W.D. 2014). "The judgment will be reversed only if this court is left with a firm belief that

the order is wrong." Id.

                                              Analysis

       This court is cognizant of our limited scope of review; however, our confidence in the

trial court's Judgment is gravely diminished because in adjudicating this matter, the trial court

elected to adopt, verbatim, the Proposed Findings of Fact and Conclusions of Law submitted by

Mother and Step-Father. In re K.A.W., 133 S.W.3d 1, 12 (Mo. banc 2004) ("[W]hen reviewing a

trial court's termination of parental rights, appellate courts must examine the trial court's findings

of fact and conclusions of law closely.").

       This practice may not be erroneous, per se, but our appellate courts have repeatedly

chastised our trial courts for adopting, verbatim, proposed judgments. Neal v. Neal, 281 S.W.3d
330, 337 (Mo. App. E.D. 2009). "[W]hen a court adopts in its entirety the proposed findings of

fact and conclusions of law of one of the parties, there may be a problem with the appearance . . .

[because t]he judiciary is not and should not be a rubber-stamp for anyone." State v. Griffin, 848
S.W.2d 464, 471 (Mo. banc 1993); see also Brinkley v. Brinkley, 725 S.W.2d 910, 911 n.2 (Mo.




                                                  4
App. E.D. 1987) ("Even the most conscientious advocate cannot reasonably be expected to

prepare a document which would reflect precisely the trial court's view of the evidence.").

       Notwithstanding these grave concerns, we heed our standard of review and afford the

Judgment of the trial court the requisite deference. The Judgment of the trial court explicitly

found the testimony and evidence of Father not to be credible and the testimonies and evidence

of Mother and Step-Father to be credible. Thus, this court grants all reasonable inferences in

favor of the Judgment. In re Adoption of K.L.G., 639 S.W.2d 619, 623 (Mo. App. S.D. 1982)

("[T]his court must give due regard to the opportunity of the trial court to judge the credibility of

the witnesses . . . and to reject the testimony of any witness.").

       However, even given this level of deference, Mother and Step-Father still failed to satisfy

their burden of proving Father either abandoned or neglected Daughter by clear, convincing, and

cogent evidence. The trial court's Judgment appears to rely extensively upon Father's

unflattering conduct and inadequate parenting between the time of Daughter's birth and

approximately three years prior to the filing of the Petition. Although such evidence may be

relevant, "[t]he greatest weight must be given to the conduct during the statutory period." In re

H.N.S., 342 S.W.3d 344, 350 (Mo. App. S.D. 2011). The trial court erred in failing to focus on

Father's conduct in the six-month statutory timeframe, rather than the first three years of

Daughter's six years of life. In granting Mother's and Step-Father's Petition the trial court

premised its entire Judgment on findings in the child's best interest without sufficient findings of

willful abandonment or neglect in the six months prior to filing, as required by Chapter 453.

                                         Adoption Statutes

       The subject of adoption, with the rights and obligations springing therefrom, is purely a

creature of statute, unknown under our common law. Matter of Adoption of E.N.C., 458 S.W.3d
5
387, 404 (Mo. App. E.D. 2014). Codified under Chapter 453, Missouri's contemporary adoption

statutes "constitute a complete code" unto themselves. In re Adoption of Smith, 314 S.W.2d
464, 466 (Mo. App. 1958); see, generally, Section 453.005, et seq.

       Generally, when interpreting Chapter 453, the various sections thereof shall be construed

together. In re Adoption of Smith, 314 S.W.2d at 466. However, the application of our

adoptions statutes often engenders competing or conflicting interests. In re Perkins, 117 S.W.2d
686, 691 (Mo. App. 1938).

       On one hand, our adoption statutes must be "strictly construed in favor of natural

parents." Matter of A.L.H., 906 S.W.2d 373, 375 (Mo. App. E.D. 1995). "[T]he interest of

parents in the care, custody, and control of their children—is perhaps the oldest of the

fundamental liberty interests recognized by this [Supreme] Court [of the United States]." Troxel

v. Granville, 530 U.S. 57, 65 (2000). Denying a parent his or her right to their child is an

"awesome power" that should not be exercised lightly. In re T.A.L., 328 S.W.3d 238, 246 (Mo.

App. W.D. 2010); C.B.L. v. K.E.L., 937 S.W.2d 734, 737 (Mo. App. E.D. 1996) ("The

termination of parental rights is one of the most serious acts that a court can undertake."). Judge

Richard B. Teitelman succinctly stated, "[t]he fundamental liberty interest of natural parents in

raising their children does not evaporate simply because they have not been model parents or

have lost temporary custody of their children to the State." In re K.A.W., 133 S.W.3d at 12.

       On the other hand, our adoption statutes shall be "liberally construed with a view to

promoting the best interests of the child[.]" In re Adoption of C.M.B.R., 332 S.W.3d at 807

(citations omitted); see also Section 453.005.1 ("The provisions of sections 453.005 to 453.400

shall be construed so as to promote the best interests and welfare of the child in recognition of

the entitlement of the child to a permanent and stable home."). In all adoption proceedings, the



                                                 6
"paramount concern" is that of the best interest of the child. In re Marriage of A.S.A., 931
S.W.2d 218, 221 (Mo. App. S.D. 1996).

        Accordingly, when confronted with a contested4 proceeding commenced under Chapter

453, a court's deft search for the best interest of the child must not "unreasonably" abridge or

erode "[t]he rights of the natural parent to the children[.]" In re E.C.N., 517 S.W.2d 709, 712

(Mo. App. 1974); see also In re Adoption of C.M.B.R., 332 S.W.3d at 807 ("[Chapter 453] is to

be liberally construed with a view to promoting the best interests of the child, but such liberal

construction is obviously not to be extended to the question of when the natural parents may be

divested of their rights to the end that all legal relationship between them and their child shall

cease[.]") (internal citations and quotation marks omitted). "A long history of Missouri cases

involving the custody of children has held that there is a presumption that it is in the best interest

of a child to be in the custody of his parents." Matter of Adoption of Fuller, 544 S.W.2d 345,

348 (Mo. App. 1976).

         Thus, each adoption must be adjudicated upon its own unique set of facts. Matter of

A.L.H., 906 S.W.2d at 375-76. "[R]eference to other abandonment and neglect cases may

provide some helpful guidance in reaching a decision, [but] the very nature of these proceedings

is such that each case must turn on its own unique set of facts." Id.

                  The Burden of Proof: Clear, Cogent, and Convincing Evidence

        Under Missouri's statutory construct, a prerequisite to any adoption is the consent of the

natural parents or the involuntary termination of their parental rights. Matter of J.F.K., 853




4
  A "contested" adoption, pursuant to Chapter 453, is most appropriately defined as those circumstances where one
or both biological parents decline to consent or object to the adoption. See Section 453.030.3; In re Adoption of
N.L.B. v. Lentz, 212 S.W.3d 123, 125 (Mo. banc 2007) ("There are two general methods of adoption in Missouri:
those in which consent to the adoption is required under section 453.030 and those in which consent is not required
under section 453.040.").

                                                         7
S.W.2d 932, 934 (Mo. banc 1993); see also Sections 453.030 and 453.040. When the natural

parent does not consent, "[t]he issue of termination must be considered first in contested chapter

453 adoptions to avoid confusing the quality of the adoptive home with the grounds for

terminating parental rights." In re Adoption of C.M.B.R., 332 S.W.3d at 822; In re M.O., 70
S.W.3d 579, 588 (Mo. App. W.D. 2002) ("The proper approach in dealing with a contested

termination under Chapter 453 would obviously be to avoid confusing the issues of termination

and adoption. The termination issue must be considered first.").

       Chapter 453 "does not speak to termination of parental rights[,]" but Chapter 453 does

authorize the adoption without consent or with consent that has the effect of terminating parental

rights. In re Adoption of C.M.B.R., 332 S.W.3d at 806. Thus, "Chapters 211 and 453 provide

two separate means by which a parent's rights may be involuntarily terminated." S.L.M. v.

D.L.N., 167 S.W.3d 736, 738 (Mo. App. W.D. 2005). Typically, however, the statutory

mandates of Chapter 211 are irrelevant to a Chapter 453 proceeding unless specifically cross-

referenced and mandated by Chapter 453 or if the prospective parents plead termination of

parental rights under Chapter 211 in a Chapter 453 petition. In re Adoption of C.M.B.R., 332
S.W.3d at 806-07.

       In a step-parent adoption, as in the case at bar, either willful abandonment or willful

neglect of the child by the non-petitioning natural parent obviates and dispenses of the need for

the parent's consent to the adoption, pursuant to Section 453.040(7). Matter of A.L.H., 906
S.W.2d at 375. Section 453.040(7) reads as follows:

       A parent who has for a period of at least six months, for a child one year of age or
       older, or at least sixty days, for a child under one year of age, immediately prior to
       the filing of the petition for adoption, willfully abandoned the child or, for a
       period of at least six months immediately prior to the filing of the petition for
       adoption, willfully, substantially and continuously neglected to provide him with
       necessary care and protection[.]

                                                 8
         Here, Mother and Step-Father did not plead for the termination of Father's parental rights

under the auspices of Chapter 211. Rather, the language of the Petition filed by Mother and

Step-Father irrefutably corresponds with Section 453.040(7), without explicit reference thereto.

See, e.g., D.L.N., 167 S.W.3d at 740 ("The adoption petition pleaded the language of section

453.040(7)."). However, the Judgment of the trial court and the GAL recommendation, in part,

erroneously rely upon Chapter 211 in terminating Father's parental rights. The Judgment's

reliance upon and reference to Chapter 211, nevertheless, offers no additional support or

credence to the termination of Father's parental rights under Chapter 453.5

         "Abandonment and neglect are different, but not mutually exclusive, concepts." G.S.M.

v. T.H.B., 786 S.W.2d 898, 900 (Mo. App. E.D. 1990); see also In re J.M.J., 404 S.W.3d 423,

432 (Mo. App. W.D. 2013) ("The terms 'abandonment' and 'neglect' in this statute are used in the

disjunctive; hence, either ground, if supported by substantial evidence, will obviate the need for

parental consent to an adoption.") (internal citations omitted). For instance, intent is the central

inquiry, regardless if termination is predicated upon abandonment or neglect. In re C.M.B., 55
S.W.3d 889, 894 (Mo. App. S.D. 2001). Furthermore, both terms are "elastic" and whether the

behaviors of a parent satisfy either abandonment or neglect is "essentially a factual question." In

re Adoption of K, 417 S.W.2d 702, 711 (Mo. App. 1967).

         Intent is generally an inferred fact, gleaned from the actions of the parties and

surrounding circumstances. In re H.N.S., 342 S.W.3d at 350. Although evidence of the parent's

conduct both before and after the requisite six-month period may be considered, only the parent's

conduct prior to the filing of the petition for termination may be considered to establish the six-




5
 The burden of completely and irrevocably severing one's parental rights is not modified in private, step-parent
adoptions. In re Adoption of W.B.L., 681 S.W.2d 452, 454 (Mo. banc 1984).

                                                         9
month period. Id.; see also Section 453.040(7). "The greatest weight must be given to the

conduct during the statutory period." In re H.N.S., 342 S.W.3d at 350.

       Proof of intent must be demonstrated by clear, cogent, and convincing evidence. In re

Adoption of H.M.C., 11 S.W.3d 81, 87 (Mo. App. W.D. 2000); see also T.H.B., 786 S.W.2d at

901 ("In a stepparent adoption, like the present one, the petitioners have the burden of proving

the existence vel non of a condition obviating parental consent by clear, cogent and convincing

evidence."). "The clear, cogent and convincing standard of proof is met when the evidence

instantly tilts the scales in favor of termination when weighed against the evidence in opposition

and the finder of fact is left with the abiding conviction that the evidence is true." In re Adoption

of H.M.C., 11 S.W.3d at 87; see also In Interest of M.J.A., 826 S.W.2d 890, 896 (Mo. App. S.D.

1992) (discussing "clear, cogent, and convincing" standard of proof in detail).

                                  Point I: Willful Abandonment

       Abandonment is described as the voluntary and intentional relinquishment of the custody

of a child with the intent to "never again" claim the rights or duties of a parent. In re K.L.C., 9
S.W.3d 768, 772-73 (Mo. App. S.D. 2000) (emphasis added). Alternatively, abandonment is

also defined as the intentional withholding by the parent of his or her care, love, protection, and

presence, without just cause or excuse. Id. at 773.

       "The abandonment must be absolute, complete and willful[,]" and "[t]here must be a

settled purpose to forego all parental duties and relinquish all parental claims." In re Adoption of

J--, 396 S.W.2d 257, 261 (Mo. App. 1965). A parent, however, should not be able to pry apart

the two elements of "claims" and "duties" as they "should be and are inseparable." In re

Adoption of S, 581 S.W.2d 113, 116 (Mo. App. W.D. 1979). Rather, "the status of a parent is

fundamentally based upon the assumption or at least a reasonable effort to assume parental



                                                 10
responsibility and the performance or at least a reasonable effort to perform parental duties." In

re Adoption of K.L.G., 639 S.W.2d 619, 626 (Mo. App. S.D. 1982); see, e.g., In re Adoption of

S, 581 S.W.2d at 116 ("A parent should not be able to treat a child as plaything to pick up for

sporadic enjoyment at his whim, while at the same time disclaiming the burdens, sacrifices, and

oft times pains of nurturing and caring for the child.").

        The statutory period is defined by the six months prior to the filing the Petition—in this

matter, that is June 23, 2014 through December 23, 2014. During the relevant statutory period,

Mother's own testimony was clear that Father actively initiated efforts to accept and execute his

parental duties and responsibilities. In the six months prior to the filing of the Petition, it is

uncontested Father traveled from California to St. Louis, three or four different times, to visit

with Daughter. During each weekend-long trip to St. Louis, it is also undisputed Father visited

with Daughter between three and five hours each day. At Mother's insistence, Father's visits

with Daughter were always closely supervised at a public location. Moreover, over the course of

the same six-month period, it was not disputed Father called Daughter on the telephone at least

three times a week. Mother also testified Father loves Daughter, and Daughter loves Father.

Grounded on this uncontested evidence, alone, and in balancing Father's inherent, constitutional

rights as a parent, this court finds Mother and Step-Father did not prove by clear, cogent, and

convincing evidence Father intended to willfully abandon his Daughter for purposes of Chapter

453.

        Mother, however, argues Father intended to willfully abandon Daughter as demonstrated

by the fact Father deferred the filing of his paternity action until only a few days before trial.

Mother contends Father failed to assert his parental rights in a timely fashion. Assuming

Mother's argument has merit, Mother fails to recognize there are two sides to this coin. During



                                                  11
the life of Daughter, Mother never sought legal protection to limit Father's visitation or contact

with Daughter—in fact, Mother allowed Father's visitation and phone calls. Only upon Mother's

marriage to Step-Father did she seek to discontinue Father's involvement in Daughter's life.

       Mother's evidence does clearly exhibit that upon Mother and Daughter's relocation to St.

Louis, Father occasionally made unannounced trips to St. Louis, occasionally failed to appear for

planned-trips to St. Louis, and occasionally emerged tardy for visitation. Cf. Tomlinson v.

O'Briant, 634 S.W.2d 546, 551 (Mo. App. S.D. 1982) ("Considering the distance and expense of

travel, the defendant's failure to exercise all her parental rights cannot be taken as evidence of an

intent to abandon her children."). In fact, many of the frustrating occurrences detailed by Mother

at trial are offensive and are traits unbecoming of a father. Mother's testimony clearly portrays

Father as a disagreeable individual who requires supervised visitation. However, Father's

character deficiencies are not sufficient evidence for a court to find by clear, cogent, and

convincing evidence that he willfully abandoned Daughter. In re S.M.H., 160 S.W.3d 355, 372

(Mo. banc 2005) ("The law does not require parents to be perfect or be model parents. Poor

conduct or character flaws are irrelevant unless they could actually result in future harm to the

child."); see also, In re K.A.W., supra. Therefore, the evidence presented at trial does not

"instantly tilt[] the scales in favor of termination[.]" In re Adoption of H.M.C., 11 S.W.3d at 87.

       Mother and Step-Father did not meet their standard of proof of demonstrating by clear,

cogent, and convincing evidence Father intended to surrender or abandon his parental duties.

The evidence does not warrant a finding Father "abandoned" Daughter. Therefore, the trial court

could not terminate Father's parental rights, based upon abandonment, as that would obfuscate

the plain and unambiguous language and intent of Chapter 453, and in the process, infringe upon




                                                 12
"perhaps the oldest of the fundamental liberty interests" Troxel, 530 U.S. at 65. This court is

left with a firm belief that the Judgment of the trial court is clearly erroneous.

       Father's Point I is granted.

                                      Point II: Willful Neglect

       Neglect "focuses on physical deprivation or harm, and has been characterized as a failure

to perform the duty with which the parent is charged by the law and by conscience." In re J.M.J.,
404 S.W.3d at 432 (citations omitted). Ultimately, neglect hinges upon the parent's intent to

forego "parental duties." In re C.M.B., 55 S.W.3d at 894. "Parental duties" includes both the

obligation to provide financial support and maintain meaningful contact with the child. In re

J.M.J., 404 S.W.3d at 432.

       The financial support of a child is a continuing parental obligation, and a parent has a

duty to contribute as much as he or she can. E.K.L. v. A.L.B., 488 S.W.3d 764, 769 (Mo. App.

W.D. 2016). Any financial contribution, regardless of the quantity, demonstrates a parent's

intent to continue the parent-child relationship. Id.; see also In re Adoption of C.M., 414 S.W.3d
622, 657 (Mo. App. S.D. 2013) ("Evidence of this intent is lacking when the parent fails to make

any contribution, no matter how small the amount.").

       "In stepparent adoptions, [willful neglect] quite often is shown by a failure to provide

support, without just cause or excuse, whether ordered by judicial decree or not." T.H.B., 786
S.W.2d at 900. "A non-custodial parent's failure to contribute to the financial support of his or

her children combined with other evidence of lack of contact is sufficient to sustain a finding of

willful neglect in failing to provide proper care and maintenance." In re Marriage of A.S.A., 931
S.W.2d at 222 (emphasis added).




                                                  13
          In this matter, during the relevant statutory period, and absent a court order, it is

uncontested Mother received $400 in at least four of the six months, via electronic bank

transfers, which Mother periodically characterized as "child support" during her testimony.6

Normally, such evidence would suffice to defeat the claim Father willfully neglected Daughter.

See, e.g., Deardorff v. Bohannon, 761 S.W.2d 651, 655 (Mo. App. W.D. 1988) (father's minimal

financial support and occasional weekend visits precluded a finding of willful neglect); Adoption

of R.A.B. v. R.A.B., 562 S.W.2d 356, 361 (Mo. banc 1978) (father's financial support during the

relevant statutory period averted a finding of willful neglect, albeit father failed to provide

financial support before the statutory period).

          At trial, however, the litigants painstakingly sparred over the source of these funds

because Grandmother initiated the electronic bank transfers. Therefore, Mother presumably

argued any financial support she received from Grandmother was a gift, and not at the behest of

Father.

          On the theory that Grandmother was personally satisfying Father's financial obligations

for Daughter, the trial court concluded Father willfully neglected Daughter because he did not

personally provide financial support. However, Mother fails to cite any authority to support her

contention that financial support for a child must derive from the paying-parent's personal

coffers.

          We do not contest the trial court's findings that Grandmother was satisfying Father's child

support obligations. However, premised upon Mother's own testimony regarding the nature of

these payments, we hesitate to find the source of funds supplied for purpose of child support is of



6
  Furthermore, Mother testified that during the six-month statutory time period, Mother changed bank accounts and
failed to provide the new account information to Grandmother or Father; hence, the two missing months of child
support. Mother also testified Father or Grandmother provided financial support throughout the life of Daughter.

                                                       14
interest to the court, especially where there is such a close familial connection as here between

Father and Grandmother. If Mother had sought court ordered child support, the only prerogative

of the Family Support Division would be enforcing compliance by the payee-parent, not

verifying the source of the funds.

         Nevertheless, we note that "a parent's failure to provide financial support for a minor

child does not in and of itself establish 'willful neglect[.]'" Matter of B.S.R., 965 S.W.2d 444,

450 (Mo. App. W.D. 1998). The law also requires other evidence that there has been a lack of

contact by the parent with the minor child. Id.; see also C.B.L. v. K.E.L., 937 S.W.2d 734, 738

(Mo. App. E.D. 1996) ("We have found no case where failure to provide support alone has been

held to warrant termination of parental rights."). As discussed, supra, no other such clear,

cogent, and convincing evidence was presented at trial to demonstrate Father lacked contact with

Daughter.

       Therefore, in regards to willful neglect, this Court is, again, left with a firm impression

the trial court's Judgment is clearly erroneous.

       Father's Point II is granted.

                                         CONCLUSION

       For the foregoing reasons, the judgment of the trial court is reversed and remanded with

instructions to deny the Petition for Adoption.



                                                        ___________________________________
                                                        Lisa P. Page, Judge



Robert M. Clayton III, P.J. and
Mary K. Hoff, J., concur.



                                                   15